EXHIBIT 10.18




THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE, AND MAY
NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL
REGISTERED UNDER SUCH ACT AND/OR APPLICABLE STATE SECURITIES LAWS, OR UNLESS THE
CORPORATION HAS RECEIVED AN OPINION OF COUNSEL OR OTHER EVIDENCE, REASONABLY
SATISFACTORY TO THE CORPORATION AND ITS COUNSEL, THAT SUCH REGISTRATION IS NOT
REQUIRED.




LED LIGHTING COMPANY




CONVERTIBLE PROMISSORY NOTE




$50,000.00

Issue Date: November 6, 2014




FOR VALUE RECEIVED, LED Lighting Company, a Delaware corporation (the
“Company”), promises to pay to Andrew M. Molasky (the “Holder”), or its
registered assigns, the principal amount of Fifty Thousand Dollars ($50,000.00),
together with simple interest from the date of this Note on the unpaid principal
balance at a rate equal to ten percent (10%) per annum, computed on the basis of
the actual number of days elapsed and a year of 365 days.




Unless converted as provided herein, all unpaid principal, together with any
then accrued but unpaid interest and any other amounts payable hereunder, shall
be due and payable upon the earlier of (i) at any time after the first
anniversary of the Issue Date of this Note at the written request of the Holder
to the Company; or (ii) when, upon or after the occurrence of an Event of
Default (as defined below), such amounts are declared due and payable by the
Holder or made automatically due and payable in accordance with the terms
hereof.




The following is a statement of the rights of the Holder of this Note and the
conditions to which this Note is subject, and to which the Holder, by the
acceptance of this Note, agrees:




1.

Conversion.




1.1

Conversion. At the election of the Holder and upon written notice to the
Company, the Holder may convert all of the outstanding principal and interest
hereunder into shares of Common Stock of the Company at the conversion price of
Ten Cents ($.10) per share (the “Note Conversion Price”).




1.2

Conversion Procedure. The Note shall be converted into shares of Company Common
Stock at the Note Conversion Price upon receipt by the Company of notice from
Holder of its election for such conversion and specifying the principal and
interest amount of the Note to be converted. Upon such conversion, the Holder
shall surrender this Note at the Company’s principal executive office, or, if
this Note has been lost, stolen, destroyed or mutilated, then, in the case of
loss, theft or destruction, the Holder shall deliver an indemnity agreement
reasonably satisfactory in form and substance to the Company or, in the case of
mutilation, the Holder shall surrender and cancel this Note. The Company shall,
as soon as practicable thereafter, issue and deliver to such Holder at such
principal executive office a certificate or certificates for the number of
shares to which the Holder shall be entitled upon such conversion (bearing such
legends as are required by the Company and applicable state and federal
securities laws in the opinion of counsel to the Company). Any fractional shares
to be issued upon conversion of this Note shall be rounded down to the nearest
whole share.




1.3

Further Assurances. In connection with the conversion of this Note, the Holder,
by acceptance of this Note, agrees to execute all agreements and other documents
executed by the Company shareholders, and any such other documents as may be
reasonably requested by the Company.





--------------------------------------------------------------------------------




1.4.

Stock Splits. If the Company, at any time while this Note is outstanding: (i)
subdivides outstanding shares of common stock into a larger number of shares,
(ii) combines (including by way of reverse stock split) outstanding shares of
common stock into a smaller number of shares or (iii) issues by reclassification
of shares of the common stock any shares of capital stock of the Company, then
in each case the Note Conversion Price shall be multiplied by a fraction of
which the numerator shall be the number of shares of common stock (excluding
treasury shares, if any) outstanding immediately before such event and of which
the denominator shall be the number of shares of common stock outstanding
immediately after such event and the number of shares issuable upon conversion
of this Note shall be proportionately adjusted such that the aggregate Note
Conversion Price of this Note shall remain unchanged. Any adjustment made
pursuant to this Section 1.4 shall become effective immediately after the
effective date in the case of a subdivision, combination or re-classification.




2.

Prepayment. This Note may be prepaid in whole or in part by the Company without
penalty and without the consent of Holder; provided, however, prior to any such
prepayment the Company shall provide the Holder with ten (10) days advance
notice of prepayment to allow the Holder to exercise its conversion rights as
described in Section 1 during such ten (10) day period.




3.

Events of Default. The occurrence of any of the following shall constitute an
“Event of Default” under this Note:




3.1

Failure to Pay. The Company shall fail to pay when due any repayment required
under the terms of this Note on the date due and such repayment shall not have
been made within five (5) days of the Company’s receipt of the Holder’s written
notice to the Company of such failure to pay; or




3.2

Voluntary Bankruptcy or Insolvency Proceedings. The Company shall (i) apply for
or consent to the appointment of a receiver, trustee, liquidator or custodian of
itself or of all or a substantial part of its property, (ii) make a general
assignment for the benefit of its or any of its creditors, (iv) be dissolved or
liquidated, (iii) commence a voluntary case or other proceeding seeking
liquidation, reorganization or other relief with respect to itself or its debts
under any bankruptcy, insolvency or other similar law now or hereafter in effect
or consent to any such relief or to the appointment of or taking possession of
its property by any official in an involuntary case or other proceeding
commenced against it, or (iv) take any action for the purpose of effecting any
of the foregoing; or




3.3

Involuntary Bankruptcy or Insolvency Proceedings. Proceedings for the
appointment of a receiver, trustee, liquidator or custodian of the Company or of
all or a substantial part of the Company’s property, or an involuntary case or
other proceedings seeking liquidation, reorganization or other relief with
respect to the Company or the Company’s debts under any bankruptcy, insolvency
or other similar law now or hereafter in effect shall be commenced and an order
for relief entered or such proceeding shall not be dismissed or discharged
within thirty (30) days of commencement.




Upon the occurrence or existence of any Event of Default described in Section
5.1 and at any time thereafter during the continuance of such Event of Default,
the Holder may, by written notice to Company, declare this Note immediately due
and payable without presentment, demand, protest or any other notice of any
kind, all of which are hereby expressly waived, anything contained in this Note
to the contrary notwithstanding. Upon the occurrence or existence of any Event
of Default described in Sections 5.2 and 5.3, immediately and without notice,
this Note shall automatically become immediately due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived, anything contained in this Note to the contrary
notwithstanding. In addition to the foregoing remedies, upon the occurrence or
existence of any Event of Default, the Holder may exercise any other right,
power or remedy permitted to it by law.




4.

Representations and Warranties of Holder.




4.1

Authorization. This Note constitutes Holder’s valid and legally binding
obligation, enforceable in accordance with its terms, except as may be limited
by (i) applicable bankruptcy, insolvency, reorganization, or similar laws
relating to or affecting the enforcement of creditors’ rights and (ii) laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies. Holder represents that it has full power and authority to
enter into this Note.





2




--------------------------------------------------------------------------------




4.2

Investor Representations. Holder represents and warrants that each of its
representations and warranties to the Company that.




(a)

Purchase Entirely for Own Account

. Holder acknowledges that the Note is issued to Holder in reliance upon
Holder’s representation to the Company that the Note and any shares issued upon
conversion of the Note (collectively, the “Securities”) will be acquired for
investment for Holder’s own account, not as a nominee or agent, and not with a
view to the resale or distribution of any part thereof, and that Holder has no
present intention of selling, granting any participation in, or otherwise
distributing the same. By executing this Note, Holder further represents that
Holder does not have any contract, undertaking, agreement or arrangement with
any person to sell, transfer or grant participations to such person or to any
third person, with respect to the Securities.




(b)

Disclosure of Information

. Holder acknowledges that it has received all the information it considers
necessary or appropriate for deciding whether to acquire the Securities. Holder
further represents that it has had an opportunity to ask questions and receive
answers from the Company regarding the terms and conditions of the offering of
the Securities.




(c)

Investment Experience

. Holder is an investor in securities of companies in the development stage and
acknowledges that it is able to fend for itself, can bear the economic risk of
its investment and has such knowledge and experience in financial or business
matters that it is capable of evaluating the merits and risks of the investment
in the Securities. If other than an individual, Holder also represents it has
not been organized solely for the purpose of acquiring the Securities.




(d)

Accredited Investor

. Holder is an "accredited investor" within the meaning of Rule 501 of
Regulation D under the Securities Act, such that one or more of the
qualifications set forth on the Investor Suitability Questionnaire set forth in
Exhibit A applies, and Holder has completed, executed and delivered to the
Company an Investor Suitability Questionnaire, and the information contained in
the Investor Suitability Questionnaire is true and correct.




(e)

Restricted Securities. Holder understands that the Securities have not been, and
will not be, registered under the Securities Act of 1933, as amended (the
“Securities Act”), by reason of a specific exemption from the registration
provisions of the Securities Act which depends upon, among other things, the
bona fide nature of the investment intent and the accuracy of the Holder’s
representations as expressed herein. Holder understands that the Securities are
“restricted securities” under applicable U.S. federal and state securities laws
and that, pursuant to these laws, Holder must hold the Securities indefinitely
unless they are registered with the Securities and Exchange Commission and
qualified by state authorities, or an exemption from such registration and
qualification requirements is available. Holder acknowledges that the Company
has no obligation to register or qualify the Securities for resale. Holder
further acknowledges that if an exemption from registration or qualification is
available, it may be conditioned on various requirements including, but not
limited to, the time and manner of sale, the holding period for the Securities,
and on requirements relating to the Company which are outside of the Holder’s
control, and which the Company is under no obligation and may not be able to
satisfy.




(f)

Further Limitations on Disposition

. Without in any way limiting the representations and warranties set forth
above, Holder further agrees not to make any disposition of all or any portion
of the Securities unless and until the transferee has agreed in writing for the
benefit of the Company to be bound by this Section 5 and: (i) there is then in
effect a registration statement under the Act covering such proposed disposition
and such disposition is made in accordance with such registration statement; or
Holder has notified the Company (or its successor in interest) of the proposed
disposition and has furnished the Company (or its successor in interest) with a
detailed statement of the circumstances surrounding the proposed disposition;
and If reasonably requested by the Company (or its successor in interest),
Holder shall have furnished the Company (or its successor in interest) with an
opinion of counsel, reasonably satisfactory to the Company (or its successor in
interest), that such disposition will not require registration of such shares
under the Act. It is further understood that the certificate(s) evidencing any
Securities issued to Holder upon conversion of the Note will have a restrictive
legend with respect to transferability under state and federal laws.




(g)

Knowledge. Holder is aware of the Company’s business affairs and financial
condition and has acquired sufficient information about the Company to reach an
informed and knowledgeable decision to acquire the Securities. Holder is not
relying upon any promise, guarantee or other representation made by the Company
as to the Company’s business or its future prospects.




(h)

Principal Residence. The principal residence of the Holder is as set forth on
the Holder’s signature page.





3




--------------------------------------------------------------------------------




5.

Miscellaneous.




5.1

Loss, Theft, Destruction or Mutilation of Note. Upon receipt of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Note and, in the case of loss, theft or destruction, delivery
of an indemnity agreement reasonably satisfactory in form and substance to the
Company or, in the case of mutilation, on surrender and cancellation of this
Note, the Company shall execute and deliver, in lieu of this Note, a new Note
executed in the same manner as this Note, in the same principal amount as the
unpaid principal amount of this Note and dated the date to which interest shall
have been paid on this Note or, if no interest shall have yet been so paid,
dated the date of this Note.




5.2

Payment. All payments under this Note shall be made in lawful tender of the
United States.




5.3

Waivers. The Company hereby waives notice of default, presentment or demand for
payment, protest or notice of nonpayment or dishonor and all other notices or
demands relative to this instrument.




5.4

Usury. In the event that any interest paid on this Note is deemed to be in
excess of the then legal maximum rate, then that portion of the interest payment
representing an amount in excess of the then legal maximum rate shall be deemed
a payment of principal and applied against the principal of this Note.




5.5

Waiver and Amendment. Any provision of this Note may be amended, waived or
modified upon the written consent of the Company and the Holder.




5.6

Successors and Assigns. This Note may be assigned or transferred by the Holder
only with the prior written approval of the Company (which approval shall be
conditioned upon the assignee’s execution of a new note). Subject to the
preceding sentence, the rights and obligations of the Company and the Holder of
this Note shall be binding upon and benefit the successors, assigns, heirs,
administrators and transferees of the parties.




5.7

Governing Law. THIS NOTE SHALL BE GOVERNED IN ALL RESPECTS BY THE LAWS OF THE
STATE OF DELAWARE AS SUCH LAWS ARE APPLIED TO AGREEMENTS BETWEEN DELAWARE
RESIDENTS ENTERED INTO AND TO BE PERFORMED ENTIRELY WITHIN DELAWARE.




IN WITNESS WHEREOF, the parties have executed this Note as of the date first
above written.







LED LIGHTING COMPANY




By: /s/ Kevin Kearney

Kevin Kearney, Chief Executive Officer







HOLDER




/s/ Andrew Molasky

Andrew M. Molasky




100 North City Parkway, Suite 1700

Las Vegas, Nevada 89106





4


